Citation Nr: 1521713	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  05-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to September 2001. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2002 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in pertinent part, denying entitlement to service connection for sinusitis.  A February 2011 hearing was held before the undersigned a transcript of which is on file.  

In May 2013, the Board denied entitlement to service connection for a respiratory disorder, to include sinusitis.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court).  In May 2014, the Court granted a Joint Motion for Remand and remanded the case to the Board.

In September 2014, the Board denied entitlement to service connection for a respiratory disorder other than rhinitis.  The denial of service connection included a denial of entitlement to service connection for sinusitis.  The Board specifically remanded the claim of entitlement to service connection for rhinitis for additional development.  That remaining issue is now before the Board.

This case was reviewed and processed through the Virtual VA and Veterans Benefits Management System (VBMS) electronic records depositories.  Thus, any future consideration of this claimant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Unfortunately, still further development is required prior to issuance of a decision  in this matter.  While a February 2015 VA Compensation examination was conducted in response to the Board's September 2014 remand directive, and while that opinion on its face rules out a causal connection between the Veteran's nasal symptoms and military service, on more than one occasion the opinion rationale unexpectedly refers to "sinus" problems as the focal point of inquiry, not rhinitis as requested.  The opinion also makes no mention of whether post-service nasal congestion is related to documented issues of the same during service.  This is not consistent with the same examiner's prior January 2013 examination finding that the Veteran clearly had viral rhinitis in service.  As such, a supplemental opinion must be procured.

Accordingly, the case is REMANDED for the following action:

1. Provide the February 2015 VA examiner with access to the appellant's claims folder, VBMS file and Virtual VA file and request a supplemental opinion.  The examiner is specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic rhinitis that was incurred in active military service, or is otherwise etiologically related thereto.  The examiner must take into specific consideration: (1) how the Veteran's past and recent history of rhinitis impacts the determination, without regard to any diagnosed or claimed sinusitis; (2) the significance, if any, that there is a documented history of rhinitis both in service (as indicated by the examiner's prior observation that the Veteran had viral rhinitis during service) and shortly after discharge in May 2002.  The examiner is advised that a veteran is deemed to have a claimed disorder as long as that disorder was manifested at any time since a claim was filed.

If the February 2015 examiner is not available for any reason the RO is to provide the file to a similar situated physician examiner for review and/or schedule the Veteran for an examination by a physician who has not seen her previously.  Any reviewing physician must address the inquiries set forth above.

2. The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claim, and that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to her last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.

3. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action must be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

